Honhra.ble.. Jerry Sadler
Commissioner
General Land Office
Austin, Texas
                                     Opinion No. M- 9,
                                     Re: Whether the Veterans’
                                     Land Board has the author-
                                     ity’ to permit a veteran
                                     purchaser, at this time,
                                     to substitute    a different
                                     tract,~.of land in lieu of
                                     the tract covered In a
                                     commitment issued by the
                                     Board prior to December 1,
                                     1965.
Pear    Mr. Sadler:
  ~Your request for    opinion   of ,this office   presents    the
question as follows:
       "At thepresent time we still      have pending a
   iew transactions     ,that were cohitted     on, prior
   to De’ccmber 1, 1965, but due to the condition
   of ,the title    to tracts. of land, through no fault
   of ‘the veteran purchaser,       certain defect6 in the           ~,
   title    of the tracts of land under contract,       can-
   not,’ ae a practical     matter,   be cured to the satis-
   faction,   of t,he Veterans’ Land Board.‘-
    “Since the commitment was issued to a veteran
   purchaser    covering a tract of land prior to December
    1, 1965, could the Veterans’ Land Board, if they
    so deeired,   under the Veterans’ Land Act permit     ..
   d veteran purchaser at this time to substitute
   a new tract of land and apply the prior commit-
   ment to the new tract of land having mark~etable
   .title. n
     The “Ap licatlon   and Contract’of Sale”‘, supplied by the
Veteram 1 !a nd Board, to be executed In each transaction     by
both the seller     and the veteran purchaser contains the
following   provisions,   towit:
                             - 26 :
                                                                          . .   .   3




 Honorable   Jerry   Sadler,     Page 2   (M-9)


          In paragraph,8       thereof,   the contract   provides,   in
 part;   that:
    “If this contract ie assigned to the Veterans’
    Land Board the Board will aporpise the above de-
    scribed, property::.and issue a letter    of commitment to
    the vetei~an and seller    disclosing  ihe conditions
    under which the title    will be accepted and the
    amount, e . q which the Veterans I Land Board
    will pay for said property.”
     2. In paragraph 11 thereof,  in providing for proof of
 good and sufficient  title,  the contract provides, In part,
 that:
    “If such defects are not cured within a reason-
    able length of time, the ‘buyer may reject ~the
    title and refuse to purchase said land or may,
    If the defects  can be cured, kave same done
    at the expense of the seller.
     Further, it is understood that your customary             commitment
 letter  provides basically  that:
    “Your application    to purchase          acres of land
    in                County has been approved for the
    sum of                 t $_~~~~--A, subject to the de-
    livery and approvarof      a good and sufficient   title
    by warranty deed, and final confirmation       by action
    of the Chairman of the Veterans I Land Board. . . .I’
        Such commitment is addressed to the purchase of the specific
   tractor    tracts of land described     in the Application  and Con-
   tract of Sale and is conditioned       upon the approval by the
  Board of good and sufficient      title    to said property in the
   seller.    In cases where the title     is not shown to be good
  and sufficient,     upon the refusal of the Board to accept such
   title   as the seller  can produce , and in the absence of the
,‘~curing of the defects at the seller’s        expense, said contract
   of sale and the commitment in conjunction        therewith, under
   the terms of the contract is rendered null and void and of no
   further force and effect    insofar as the Board is concerned.
     If, under such circumstances,  a veteran purchaser isto
 proceed with the purchase of. another tract of land through
 the Veterans’ Land Board, a new contract of sale must, in
 effect,  be negotiated,  executed and assigned to the Board
 and a new commitment issued by the Board.     This is .a
                         - 27 -
.   .   c




            Honoiable    Jerry    Sadler,   Page 3 (M-9)

            materially    different   state of facts from those set out in
            Attorney General’s      Opinion No. c-352(1964),    wherein this
            office   expressed the opinion that the completik        of a trans-
            action after December 1, 1965, was authorized when the con-
            tract for the sale of the specific        tract involved was
            negotiated,    executed and assigned    to the Board and the Board’s
            commitment thereon issued prior to December 1, 1965.
               Article III, Section 49;b of the Constitution             of the State      .
            of Texas provides, in part, as follows:
               “The lands of the Veterans’ Land Fund shall be sold
               by the State of Texas to Texas veterans.      0 . ‘as may
               be included within this program by leglslatlve       Act,
               in such quantities,     and on such terms, and at such
               prices and rates of interest,     and under such rules
               and regulations     as are now providtd by law, or as
               may hereafter    be provided by law.
                Article  5421m, Sdctlon g(a),       Vernon’s   Civil   Statutes,    pro-
            vides,   in part, as follows:
                 . . .After December 1, .1965, all moneys received
               by the Veterans’ Land Board under the terms of this
               Act, or 80 much thereof as may be necessary,, shall
               be set aside and used to pay principal         and interest
               on bonds then outstanding as they mature.          When
               there Is in the Veterans’ Land Fund an amount fully
               sufficient    to pay all interest    on,’ and principal    of,
               the outstanding bonds due and to become due there-
               after,    any moneys in excess of such amount ahal.1 be
               deposited    to theicredit    of the General Fund of ‘the
               State of Texas to be appropriated        to such purposes
               as may be prescribed       by law.  The moneys so set
               aside and not deposited to the credit of the General
               Revenue Fund may be invested by the Board in bonds
               or other obligations       of the United States,   or the
               State of Texas, or of the several counties or munici-
               palities,    or other political    subdivisions’ of tbe
               State of Texas, and such Board may sell such secukitieb,
               or any of them, at the governing market rate.”
               Section    10 of    said Article   542lm,   provides,   in part,    as
            follows:
               “Until December 1, 1965, the Veterans’ Land Fund,
               except a sufficient  amount to pay the interest and
               principal  due on outstanding bonds, shall be used
               by the Board for the purpose of purchasing land
               situated  in this State.   r . .I’
                                      - 28 -
                                                                   -.   -




Honorable   Jerry   Sadler,   Paga 4 (M- 9)


    From .the above cited constitutional   and statutory.provi-
sions it is apparentthat     December 1,. 1965 IS a termination
date, after which,the Veterans’ Land Board is without
authority   to accept aesignment or transfer   of application,8
and contracts   of sale and to issue new commitments based
thereon.
    It is the opinion of this office  that to subetitute,~ at
this time, other lands for the land.deecribed   in the contract
of sale and referred  to in the commitmeht of the Board would,
in effect,  require th8, negotiation, execution and assignment
of a new contract of sale as well as the ieeuance of a new
commitment at a date subsequent to December 1, 1965, and that
the VeteransN,Land Board is without authority to do 80 or
to expend fund8 from the Veterans’ Land Pund in pursuance
thereof.


            The Veteran’s Land Board-does not have the
            authority  to permit a veteran purchaser, at
            thie time, to substitute   a different tract
            of land in lieu of the tract covered in a
            commitment issued by the Boerd prior to
            December 1, 1965.

                                              8 very truly,



Prepared by Harold     G.,,Kennedy
A8eietant Attorney     General
APPROVED:
OPIWIOWCOMMITTPZ ”
Wawthorne Phillips,  Chairman
W. V. Geppert, Co-chairman
Arthur Sandlin                                                ..
Malcolm Quick
Jameo Quick
STAFF IZGAL ASSISTANT
A. J. Carubbi




                              - 29 -